1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8

9    OSCAR PEREZ-MARQUEZ,                            Case No. 2:17-cv-01501-RFB-PAL
10               Petitioner,
                                                              ORDER
11          v.
12

13   JO GENTRY, et al.,
14               Respondents.
15

16         This habeas matter under 28 U.S.C. § 2254 comes before the Court on petitioner’s

17   counsel’s motion to withdraw (ECF No. 44) and on petitioner’s motion for an extension of

18   time (ECF No. 43).

19         For good cause shown, the motion to withdraw will be granted. The motion for an

20   extension of time to file a second amended petition will be granted, with the Court

21   extending the deadline without date pending entry of a scheduling order after replacement

22   counsel is appointed. The scheduling order will give replacement counsel an opportunity

23   to review the matter prior to filing amended pleadings and/or seeking other relief.

24         IT IS THEREFORE ORDERED that petitioner’s counsel’s motion to withdraw (ECF

25   No. 44) is GRANTED, and Ms. Wilson is terminated as counsel of record for petitioner.

26         IT IS FURTHER ORDERED that petitioner’s motion for an extension of time (ECF

27   No. 43) is GRANTED, and the time for petitioner to file a second amended petition is

28   continued without date pending further order of the Court.


                                                 1
1           The Clerk of Court will forward a copy of this order to the CJA Coordinator to secure

2    a replacement panel attorney to represent petitioner. When replacement counsel is

3    secured, the Coordinator will forward counsel’s name and contact information to staff

4    attorneys Messrs. Baker and King to draft a formal appointment order with scheduling

5    provisions tailored to the case.

6           The Clerk is directed to update the docket for Mr. Perez-Marquez’s address as

7    follows:

8           Southern Desert Correctional Center (SDCC)
            P.O. Box 208
9
            Indian Springs, Nevada 89070-0208
10

11          DATED: February 12, 2019.
12

13

14                                                  ________________________
15                                                  RICHARD F. BOULWARE, II
                                                    United States District Judge
16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    2
